Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Reads on claims 8-14)  in the reply filed on 08/08/2022 is acknowledged.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Kim (Reg. No. 77246) on 8/16/2022.

The application has been amended as follows: 
Claims 1-7 and 15-29 have been canceled.





Claims (1-7): Canceled
Claims (15-20): Canceled


Reason for Allowance
Claims 8-14 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 8 the prior art of record, individually or in combination does not teach or fairly suggest:
“A computing system, comprising: a module cage for containing a system board and a plurality of pluggable modules, the module cage having a front face, the plurality of pluggable modules arranged in at least two rows of pluggable module locations extending parallel to the front face within the module cage; a layered module locking system including a sliding front locking handle and a sliding rear locking handle, the sliding rear locking handle extending beneath the front locking handle; wherein the front locking handle includes at least one locking feature for slidably engaging with at least one foot of a first pluggable module in a first row of pluggable module locations and the rear locking handle includes at least one locking feature for slidably engaging with at least one foot of a second pluggable module in a second row of pluggable module locations.”
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of pluggable modules may be arranged in multi-row bays within a module cage for a computer system comprises, “a sliding rear locking handle, the sliding rear locking handle extending beneath the front locking handle; wherein the front locking handle includes at least one locking feature for slidably engaging with at least one foot of a first pluggable module in a first row of pluggable module locations and the rear locking handle includes at least one locking feature for slidably engaging with at least one foot of a second pluggable module in a second row of pluggable module locations.”
at least the highlighted configuration in combination of the remaining limitation of the entire claim 8 and the function/operation of the claim 8 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

One of the closest prior art of record is Long et al (US Patent No. 10939594 B2 and Long hereinafter)
Long is in similar field of pluggable modules teaches (figs. 1-8)  “a module cage (110) for containing a system board and a plurality of pluggable modules (180), the module cage having a front face, the plurality of pluggable modules arranged in at least two rows of pluggable module locations extending parallel to the front face within the module cage (fig.1)”.  Long does not explicitly disclose, “a sliding rear locking handle, the sliding rear locking handle extending beneath the front locking handle; wherein the front locking handle includes at least one locking feature for slidably engaging with at least one foot of a first pluggable module in a first row of pluggable module locations and the rear locking handle includes at least one locking feature for slidably engaging with at least one foot of a second pluggable module in a second row of pluggable module locations.” In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Gawlowski et al (US Patent No. 10651607 B1 and Gawlowski hereinafter)
Gawlowski teaches (figs.1-4) teaches “a module cage (102) for containing a system board and a plurality of pluggable modules (104), the module cage having a front face, the plurality of pluggable modules arranged in at least two rows of pluggable module locations extending parallel to the front face within the module cage (fig.1)”.  Costello does not explicitly disclose, “a sliding rear locking handle, the sliding rear locking handle extending beneath the front locking handle; wherein the front locking handle includes at least one locking feature for slidably engaging with at least one foot of a first pluggable module in a first row of pluggable module locations and the rear locking handle includes at least one locking feature for slidably engaging with at least one foot of a second pluggable module in a second row of pluggable module locations.” In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
 Some of the close prior arts of record are Kumar et al (US Patent No. 11404829 B2), Costello et al (US Patent No. 11349236 B2), Liu et al (US Pub No. 2021/0357004 A1 1) and Tracy et al. (US Patent No. 10398050 B2)
The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841